Exhibit 10.2

RAPID7, INC.

April 2, 2016

Steven Gatoff

c/o Rapid7, Inc.

100 Summer Street

Boston, Massachusetts 02110

Re: Amendment to Offer Letter

Dear Steven:

Reference is hereby made to the offer letter (the “Offer Letter”), dated
December 4, 2012, by and between you and Rapid7, Inc. (the “Company”). The
Company has agreed to extend the accelerated vesting provisions set forth in
second and third bullet points describing the accelerated vesting provisions
applicable to the Option (as defined in the Offer Letter) (the “Acceleration
Provisions”) to cover all compensatory equity awards covering Company common
stock, including stock options, restricted stock, restricted stock unit awards
and other types of equity awards as applicable (collectively, the “Equity
Awards”) that have been awarded to you under the Company’s 2011 Stock Option and
Grant Plan, as amended, the Company’s 2015 Equity Incentive Plan, as amended
(the “2015 Plan”) or any successor plan thereof. Further, unless otherwise
expressly provided by the Company at the time of grant, any future Equity Awards
that the Company may grant to you while the Offer Letter is effective shall also
be eligible for accelerated vesting pursuant to and in accordance with the
Acceleration Provisions. In addition, if, in connection with a Change in Control
(as defined in the 2015 Plan), an Equity Award will not be assumed or continued
by the successor or acquiror entity in such Change in Control or substituted for
a similar award of the successor or acquiror entity and will therefore
terminate, then, you will become vested with respect to any then unvested
portion of any applicable Equity Award, effective immediately prior to, but
subject to the consummation of such Change in Control. You and the Company agree
that the Offer Letter and the applicable award agreements evidencing the Equity
Awards are hereby deemed to be amended in order to reflect the terms of this
letter.

Except as otherwise set forth in this letter, the Offer Letter and the
applicable award agreements evidencing the Equity Awards shall remain in full
force and effect in accordance with their terms and conditions. This letter
constitutes the entire agreement between you and the Company regarding the
subject matter hereof and supersedes all prior negotiations, representations or
agreements, whether written or oral, concerning the modification of the Offer
Letter and the applicable award agreements evidencing the Equity Awards
described herein.



--------------------------------------------------------------------------------

Please execute this letter where indicated below to confirm your agreement to
the amendment to your Offer Letter and certain award agreements evidencing your
Equity Awards described in this letter.

 

Best regards, RAPID7, INC. By:  

/s/ Corey Thomas

  Corey Thomas   CEO

Agreed and Accepted:

 

 

/s/ Steven Gatoff

  Steven Gatoff  

April 2, 2016

  Date                            